t c no united_states tax_court ewens and miller inc petitioner v commissioner of internal revenue respondent docket no filed date p manufactured bakery products p had workers who produced its product cpws and bws delivered its product rds and marketed its product osws in p converted all its employees to independent contractors r issued p a notice_of_determination concerning worker classification under sec_7436 determining that the cpws bws rds and osws were employees for purposes of federal employment_tax that p was not entitled to relief pursuant to sec_530 of the revenue act of publaw_95_600 92_stat_2763 and that p was liable for penalties pursuant to sec_6656 i r c on date r filed a motion to dismiss for lack of jurisdiction as to the amounts of employment_taxes and related penalties on date following this court’s decision in 112_tc_1 we granted r’s motion subsegquent to the trial in this case i r c amended sec_7436 with jurisdiction to decide congress to provide this court the correct amounts of employment_taxes that relate to the secretary’s determination concerning worker classification community renewal tax relief act of stat was made retroactive to the a l sec f to sec_7436 i r c effective date of sec g held court has jurisdiction over penalties found in subtitle deciding the proper amounts and penalties with respect to worker classification or sec treatment determinations held further pursuant to sec the cpws employees of p pursuant to sec crtra pub the amendment it r c crira sec_7436 i r c this additions to tax and f chapter including of such additions to tax related to taxes imposed by subtitle c bws and osws are d i r c because they were common_law employees held further the rds to sec_3121 a statutory employees held further pursuant to sec_530 of the l 92_stat_2763 roger miller an officer denise g dengler vasquez judge i r c are employees of p pursuant because they were p is not entitled to relief revenue act of pub for petitioner for respondent this case is before the court on a petition for redetermination of a notice_of_determination concerning worker classification under sec_7436 determination unless otherwise indicated notice of all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether the workers ’ performing services for petitioner were employees during whether petitioner is entitled to safe_harbor relief as provided by sec_530 of the revenue act of publaw_95_ 92_stat_2763 sec_530 and whether our jurisdiction to decide the proper amount of employment taxes’ provides the court with jurisdiction to decide the proper amount of additions to tax and penalties related to employment_tax arising from worker classification or sec_530 treatment determinations findings_of_fact petitioner was a virginia corporation that had its principal_place_of_business in lorton virginia at the time it filed its petition petitioner had terminated its corporate status prior to and during petitioner manufactured bakery products such as cookies brownies and cinnamon buns peter ewens ewens was the president and roger miller respondent concedes that the consultant outside professional service workers were not employees of petitioner for convenience we use the term employment_taxes to refer to taxes under the federal_insurance_contributions_act ch secs 68a stat the federal_unemployment_tax_act ch secs 68a stat and income_tax_withholding secs q4e- miller was the vice president of petitioner ewens ran petitioner on a day-to-day basis and controlled petitioner’s operations miller was a financial adviser to petitioner during its operation miller was at petitioner’s plant approximately once a month miller was a c p a who had his own company that prepared tax returns miller prepared petitioner’s federal corporate_income_tax returns for and he also signed petitioner’s federal employment_tax returns for petitioner had several categories of workers including bakery personnel and production workers bakery workers cash payroll workers route distributors sales people route distributors and outside sales workers the bakery workers worked at petitioner’s plant using equipment and supplies provided by petitioner they mixed dough and baked and packaged petitioner’s products although petitioner did not set the bakery workers’ hours each day a certain amount of production had to be completed and the bakery workers could not leave until the production quota was met petitioner paid the bakery workers a fixed amount based on the amount of product they produced prior to petitioner treated the bakery workers as miller also was a graduate of brooklyn law school however he never practiced law miller was also a former irs auditor - employees in petitioner issued the bakery workers forms w-2 wage and tax statement in out of petitioner’ sec_37 bakery workers received forms of the seven who did not receive a form_1099 only two earned less than dollar_figure the cash payroll workers were a family of six or seven individuals known as the rusli group the rusli group was not a corporation the rusli group worked for petitioner for a number of years prior to the rusli group performed the same work as the bakery workers since pursuant to a written_agreement between the rusli group and petitioner the rusli group also supervised the bakery workers in petitioner did not issue forms to any of the cash payroll workers the route distributors transported petitioner’s product from its plant to individuals or businesses who purchased the product some route distributors bought the product and resold it for a higher price others worked on a commission basis the route distributors drove their own vehicles petitioner did not set the hours the route distributors worked in petitioner issued at least one route distributor petitioner however did issue forms to six bakery workers who earned less than dollar_figure -- - frank barranco a form_w-2 in petitioner did not issue forms to any of petitioner’ sec_21 route distributors the outside sales workers were individuals who marketed petitioner’s product they had their own vehicles and petitioner did not set their hours when an outside sales worker sold a product he was paid a commission petitioner had the right to hire and fire the outside sales people in petitioner issued at least two outside sales workers terre cone and terry mcknight a form_w-2 in two of petitioner’s five outside sales workers received forms of the three who did not receive a form_1099 two earned less than dollar_figure on date petitioner issued a memorandum from ewens to the staff the memorandum stated the company had treated certain workers as employees and others as independent contractors beginning date petitioner would discontinue its production function and would subcontract its entire operations to outside groups or individuals individuals who wanted to continue their association with petitioner would be required to sign a statement in which they accepted responsibility for all of their own payroll_taxes individuals would be issued forms instead of forms w-2 and only of the route distributors earned less than dollar_figure - employees not wishing to become independent contractors would be discharged prior to date after date there was no change in the activities petitioner’s workers performed ie in the workers did much of the same work the reason petitioner wanted to convert its employees to independent contractors was to protect petitioner from lawsuits and to have better control_over the activities of its workers petitioner was advised by an attorney to convert the employees to independent contractors to limit petitioner’s liability petitioner continued directly paying its workers several of petitioner’s checks issued to its workers and signed by miller in bear the notation payroll additionally there was a debit slip dated date for petitioner’s bank account that noted that cash was withdrawn for payroll for petitioner reported salaries and wages of dollar_figure on its federal corporate_income_tax return and it issued forms w-2 to its employees reporting total wages of dollar_figure petitioner also reported dollar_figure of subcontractual labor and it issued forms 1099-misc reporting total payments of dollar_figure in some of petitioner’s workers were stealing and sabotaging its products there were walnut shells in the cookies and nails in the brownies consumers of petitioner’s products had retained attorneys and were suing petitioner - - for petitioner reported no salaries and wages on its federal corporate_income_tax return petitioner reported dollar_figure of subcontractual labor and it issued forms misc reporting total payments of dollar_figure petitioner filed form sec_941 employer’s quarterly federal tax_return for the four quarters of and reported no wages subject_to_withholding no withheld income_tax no social_security_tax and no medicare_tax petitioner’s form_941 for the last quarter of reported that the date final wages were paid was date that it had no employees and that it was out of business petitioner’s form_940 employer’s annual federal unemployment futa_tax return for also reported no wages that petitioner had no employees and that it was out of business respondent determined that the bakery workers cash payroll workers route distributors and outside sales workers were employees for employment_tax purposes for respondent further determined that petitioner was not entitled to sec_530 relief for any of these workers respondent also determined penalties pursuant to sec_6656 opinion i jurisdiction over amounts in its petition petitioner disputed the amounts of the employment_taxes and penalties that were set forth on the --- - schedule accompanying the notice_of_determination in keeping with our decision in henry randolph consulting v commissioner t cc holding that we did not have jurisdiction regarding employment_tax liabilities prior to trial we granted respondent’s motion to dismiss for lack of jurisdiction as to the amounts of employment_taxes and related penalties this case was tried prior to congress’s amendment of sec_7436 that provided this court with jurisdiction to decide the correct amounts of employment_taxes which relate to the secretary’s determination concerning worker classification community renewal tax relief act of crtra publaw_106_ sec f 114_stat_2763 the amendment to sec_7436 was made retroactive to the effective date date of sec_7436 crira sec g taxpayer_relief_act_of_1997 publaw_105_34 sec a 111_stat_1055 the amendment providing us with jurisdiction regarding the amount of employment_tax does not explicitly state whether we have jurisdiction to decide the proper amount of additions to tax and penalties related to employment_tax arising from worker classification or sec_530 treatment determinations this is an issue of first impression sec_6665 provides that except as otherwise provided any reference in title_26 to a tax imposed by title_26 shall be deemed also to refer to the additions to tax additional -- - amounts and penalties provided by chapter of subtitle f the sec_6656 penalty is found in chapter of subtitle f and applies in the case of a failure to deposit by the date prescribed therefor any amount of tax imposed by this title e title_26 sec_7436 provides that the term employment_tax means any_tax imposed by subtitle c sec_7436 does not exclude additions to tax or penalties from the definition of employment_tax therefore we hold that we do have jurisdiction over additions to tax and penalties found in chapter of subtitle f sec_6651 through including deciding the proper amount of such additions to tax and penalties related to taxes imposed by subtitle c with respect to worker classification or sec_530 treatment determinations il employees v independent contractors respondent’s determinations are presumptively correct and petitioner bears the burden of proving that those determinations are erroneous rule a 290_us_111 this principle applies to the commissioner’s determination that a taxpayer’s workers are employees 77_f3d_236 8th cir if an employer-employee relationship’ exists its ’ sec_31_3121_d_-1 -1 b employment_tax regs define an employer-employee relationship as follows continued characterization by the parties as some other relationship is of no consequence sec_31_3121_d_-1 employment_tax regs for the purposes of employment_taxes the term employee includes any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 accord sec_3306 although the determination of employee status is to be made by common_law concepts a realistic interpretation of the term employee should be adopted and doubtful questions should continued generally such relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so the right to discharge is also an important factor indicating that the person possessing that right is an employer other factors characteristic of an employer but not necessarily present in every case are the furnishing of tools and the furnishing of a place to work to the individual who performs the services in general if an individual is subject_to the control or direction of another merely as to the result to be accomplished by the work and not as to the means and methods for accomplishing the result he is an independent_contractor see also sec_31_3401_c_-1 employment_tax regs using virtually identical language be resolved in favor of employment 900_f2d_49 5th cir sec_3121 also defines an employee for employment_tax purposes as an individual who performs services for remuneration as a agent-driver or commission-driver engaged in distributing meat products vegetable products bakery products beverages other than milk or laundry or dry cleaning services and a traveling or city salesman other than an agent-driver or commission-driver engaged on a full-time basis in the solicitation on behalf of and the transmission to his principal of orders from wholesalers retailers restaurants or other similar establishments for merchandise for resale sec_3121 a and d a worker can be a statutory_employee under sec_3121 only if he is not a common_law_employee under sec_3121 we therefore first must decide whether petitioner’s workers were common_law employees and if they were not then we shall decide whether they were statutory employees lickliss v commissioner tcmemo_1994_103 a whether petitioner’s workers were common_law employees this court considers the following factors to decide whether a worker 1s a common_law_employee or an independent_contractor the degree of control exercised by the principal which party invests in work facilities used by the individual the - - -opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believed they were creating weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir all the facts and circumstances of each case are considered and no single factor is dispositive id degree of control the degree of control necessary to find employee status varies with the nature of the services provided by the worker id pincite to retain the reguisite control_over the details of an individual’s work the principal need not stand over the individual and direct every move made by the individual it is sufficient if he has the right to do so id see sec_31 c -1 b employment_tax regs similarly the employer need not set the employee’s hours or supervise every detail of the work environment to control the employee 823_f2d_337 9th cir the fact that workers set their own hours does not necessarily make them independent contractors id a bakery workers and cash payroll workers petitioner controlled where the bakery workers and cash payroll workers worked what products they used to complete their work and how much product they had to produce petitioner also determined the amount they were paid on this record petitioner’s control of the bakery workers and cash payroll workers is consistent with an employer-employee relationship b route distributors the record does not establish that petitioner controlled to whom the route distributors sold petitioner’s product or where the product was sold it is unclear whether petitioner or the route distributor decided how the route distributor was to be compensated whether on a commission basis or through purchase and resale of the product at a higher price petitioner did not set the route distributors’ hours on the record this factor is not indicative of an employer-employee relationship cc outside sales workers the record does not establish that petitioner controlled to whom the outside sales workers marketed petitioner’s product or where they marketed the product outside sales workers could hire substitutes and assistants to perform this work petitioner did not set the outside sales workers’ hours on the record this factor is not indicative of an employer-employee relationship investment in facilities the fact that a worker provides his or her own tools generally indicates independent_contractor status breaux daigle inc v united_states supra pincite -- - a bakery workers and cash payroll workers petitioner supplied the facility equipment and goods the bakery workers and cash payroll workers used to perform their jobs the bakery workers and cash payroll workers did not have an investment in the goods or facilities this is indicative of an employer-employee relationship b route distributors although some route distributors purchased petitioner’s product for resale rather than working on commission they returned the product they did not sell to petitioner the route distributors however owned their own vehicles on this record we conclude that the route distributors did have an investment in facilities cc outside sales workers the outside sales workers owned their own vehicles and any use of petitioner’s facilities was de_minimis on this record we conclude that this factor does not weigh against treating the outside sales workers as independent contractors opportunity for profit or loss the bakery workers and cash payroll workers were paid based on the amount of product produced which petitioner determined and the outside sales workers received a commission when they sold petitioner’s product some route distributors were paid a commission for product they sold others purchased petitioner’s -- - product and resold it however they were able to return any product they did not sell right to discharge a bakery workers and cash payroll workers pursuant to the written_agreement between petitioner and the cash payroll workers the cash payroll workers had the right to hire and supervise the bakery workers the agreement however is silent with respect to whether petitioner retained the right to fire the bakery workers additionally the record is silent regarding petitioner’s right to discharge the cash payroll workers b route distributors the record is silent with respect to this factor cc outside sales workers petitioner had the right to hire and fire the outside sales workers this is indicative of an employer-employee relationship integral part of business petitioner’s business was manufacturing baked goods petitioner hired the bakery workers and cash payroll workers to produce the baked goods the route distributors to deliver the baked goods and the outside sales workers to market the baked goods the work performed by each category of workers was within the scope of petitioner’s regular business permanency of the relationship a transitory work relationship may point toward independent_contractor status 161_f3d_299 5th cir if however the workers work in the course of the employer’s trade_or_business the fact that they do not work regularly is not necessarily significant 503_f2d_423 2d cir transients may be employees kelly v commissioner tcmemo_1999_140 working for a number of employers during a tax_year does not necessitate treatment as an independent_contractor in considering the permanency of the relationship we must also consider petitioner’s right to discharge the worker and the worker’s right to quit at any time a cash payroll workers the cash payroll workers began working for petitioner in the relationship between petitioner and the cash payroll workers was permanent as opposed to transitory b bakery workers at least of the bakery workers worked for petitioner in and the record is silent regarding whether any of the other bakery workers working for petitioner in worked for petitioner prior to on the basis of this record we -- - conclude that a significant number of the bakery workers had a permanent rather than transitory relationship with petitioner cc route distributors at least two of the route distributors worked for petitioner in and the record is silent regarding whether any of the other route distributors working for petitioner in worked for petitioner prior to d outside sales workers at least two of the five outside sales workers worked for petitioner in and according to miller petitioner had a continuing relationship with the outside sales workers on this record we conclude that the outside sales workers hada permanent rather than transitory relationship with petitioner relationship the parties thought they created a bakery workers and cash payroll workers according to the date memorandum issued by petitioner starting in it would consider all workers producing its product which included the bakery workers and cash payroll workers independent contractors none of the bakery workers or cash payroll workers however testified regarding what kind of relationship they thought they had with petitioner b route distributors miller testified that petitioner did not consider the route distributors to be employees or independent contractors none of _- - the route distributors however testified regarding what kind of relationship they thought they had with petitioner cc outside sales miller filled out a questionnaire given to petitioner’s workers who were also his clients by the irs for the two outside sales workers who responded miller answered that they thought they were independent contractors none of the outside sales workers however testified at trial additional factor petitioner argues that the route distributors carried products of the outside sales workers marketed products for and the cash payroll workers had contracts with companies other than petitioner in kelly v commissioner supra we held that working for a number of employers during a tax_year does not necessitate treatment as an independent_contractor conclusion after considering the record as a whole weighing all of the factors and being cognizant that doubtful questions should be resolved in favor of employment we conclude that the cash payroll workers bakery workers and outside sales workers were common_law employees upon the basis of this record however we do not find the route distributors to be common_law employees petitioner did not control the route distributors to the same degree as it controlled the bakery workers and cash payroll continued - - therefore we must decide whether the route distributors were statutory employees see sec_3121 lickliss v commissioner tcmemo_1994_103 b whether the route distributors were statutory employees for the purposes of employment_taxes the term employee also includes individuals who perform services for remuneration as an agent-driver or commission-driver engaged in distributing bakery products sec_3121 a substantially_all of these services must be performed personally by such individual sec_3121 flush language individuals are not included in the term employee under sec_3121 if the individual has a substantial investment in the facilities used in connection with the performance of such services other than facilities for transportation or if the services are in the nature of a single transaction id the regulations provide that agent-drivers and commission-- drivers include individuals who operate their own truck serve customers designated by the person for whom they perform services and customers solicited on their own and whose compensation is a continued workers unlike the bakery workers and cash payroll workers the route distributors had an investment in facilities unlike the outside sales workers the record did not establish that petitioner had the right to hire and fire the route distributors unlike the bakery workers cash payroll workers and outside sales workers the record did not establish that petitioner had a permanent relationship with the route distributors --- - commission on their sales or the difference between the price they charge the customers and the price they pay for the product or service sec_31_3121_d_-1 employment_tax regs the route distributors fit within the definition of agent-- driver and commission-driver provided in the code and regulations they each performed substantially_all the distribution of bakery products for petitioner the route distributors did not have a substantial investment in the facilities other than those used for transportation the record does not establish that their services were in the nature of a single transaction the route distributors served customers designated by petitioner as well as those they solicited on their own and their compensation was either a commission on their sales or the difference between the price they charged and the price they paid for petitioner’s bakery products therefore we conclude that the route distributors were statutory employees tilt sec_530 congress enacted sec_530 to alleviate what it perceived as the overly zealous pursuit and assessment of taxes and penalties against employers who had in good_faith misclassified their employees as independent contractors boles trucking inc v united_states f 3d pincite thus despite our conclusion that the cash payroll workers bakery workers route distributors and outside sales workers were employees of -- - petitioner and that the payments to them from petitioner were wages subject_to federal employment_taxes sec_530 allows petitioner relief from employment_tax liability if two conditions are satisfied sec_530 provides in relevant part in general --if a for purposes of employment_taxes the taxpayer did not treat an individual as an employee for any period and b in the case of periods after date all federal tax returns including information returns required to be filed by the taxpayer with respect to such individual for such period are filed ona basis consistent with the taxpayer’s treatment of such individual as not being an employee then for purposes of applying such taxes for such period with respect to the taxpayer the individual shall be deemed not to be an employee unless the taxpayer had no reasonable basis for not treating such individual as an employee sec_530 further clarifies sec_530 by providing that if the taxpayer or a predecessor treated any individual holding a substantially_similar position as an employee then sec_530 relief is not available to the taxpayer sec_530 we note that the statute does not require the individuals to be identical rather the analysis focuses on whether individuals were in substantially_similar positions for purposes of sec_530 a taxpayer is treated as having a reasonable basis for not treating an individual as an - - employee if the taxpayer’s treatment of the individual was in reasonable reliance on judicial precedent published rulings technical_advice with respect to the taxpayer a letter_ruling to the taxpayer a past irs audit of the taxpayer if the audit entailed no assessment attributable to the taxpayer’s employment_tax treatment of individuals holding positions substantially_similar to the position held by the individual whose status is at issue or a longstanding recognized practice of a significant segment of the industry in which the individual was engaged sec_530 veterinary surgical consultants p c v commissioner t c _ ___ slip op pincite a taxpayer who fails to meet any of the safe havens is still entitled to relief if the taxpayer can demonstrate in some other manner a reasonable basis for not treating the individual as an employee veterinary surgical consultants p c v commissioner supra at slip op pincite a application of sec_530 prior to petitioner treated all of its production workers cash payroll workers and bakery workers as employees prior to petitioner treated at least one route distributor and at least two outside sales workers as employees miller testified that many of petitioner’s workers were employees in in petitioner did not file forms for seven -- - bakery workers any of the cash payroll workers ’ any of the route distributors and three outside sales workers petitioner did not demonstrate that it reasonably relied upon judicial precedent published rulings technical_advice a letter_ruling or a past audit petitioner argues that it relied on a longstanding practice in the industry in which it was engaged-- co-packing co-packing is where a company does not produce its product itself it hires others to produce its goods for it petitioner presented no evidence however on how the practice of co-packing related to the treatment of its workers as employees furthermore petitioner did not offer any witnesses to testify about an industry practice of co-packing and the treatment of co-packers as independent contractors see eg gen inv corp v united_states f 2d pincite additionally petitioner did not demonstrate in some other manner a reasonable basis for not treating the bakery workers cash payroll workers route distributors and outside sales workers as employees we conclude that petitioner had no reasonable basis for treating the bakery workers cash payroll miller agreed with the revenue_officer who testified at trial that the cash payroll workers were not a corporation we note that only of these workers earned less than s600 see sec_6041 information returns required for payments of dollar_figure or more sec_1_6041-1 income_tax regs workers route distributors ’ and outside sales workers as independent contractors b conclusion in erickson v commissioner bankr bankr d minn the court noted the essence of the safe_harbor provision is to grant protection to the taxpayer who has consistently treated workers as independent contractors but has not been previously challenged by the irs in effect where the taxpayer’s filings have put the irs on notice and the irs has not acted without delay the taxpayer must be shielded from the compounding effects of the error in the case before us petitioner is not in a position to receive the protections provided by congress because petitioner did not satisfy the requirements of sec_530 we conclude that petitioner is not entitled to sec_530 relief for any of its bakery workers cash payroll workers route distributors or outside sales workers to reflect the foregoing an appropriate order will be issued i we note that miller testified that he was aware of regulations that provided that the route distributors should be categorized as employees we note that miller testified that he knew that the conversion of the workers from employees to independent contractors was not done correctly and that it would screw up the issue for payroll_taxes
